Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Reference character “52” has been used to designate both “control drive” (page 24 line 18) and “pipetting apparatus” (page 24 line 19).
Reference character “38” has been used to designate both “actuation volume” (page 26 line 14) and “sheath” (page 26 line 17).
Appropriate correction is required.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 5, 13, 16, 21, 22 and 24 recite the statement “and/or” in regards to certain limitations. It is unclear if these limitations are required, if these limitations may exist on their own or only in place of the alternative. Additionally, it is unclear if each limitation may co-exist with its alternative. 
Claim 1 is additionally unclear due to the term "temporary". The term "temporary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “between the guidance tube and the sheath”, and the claim also recites “optionally between the coupling arrangement and the sheath” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “in its end region located closer to the active position”, and the claim also recites “in particular, at its longitudinal end located closer to the active position” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
Claim 15 recites the limitations "the actuation volume" and "the guidance tube".  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-4, 6-12, 17-20, 23 and 25 are rejected due to their dependency on previously rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 13-21 and 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gombinsky et al. (US 6409925).
Regarding claim 1, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus (Col. 10 lines 2-3) for isolating magnetic particles (Fig. 1A #76) from a suspension (Fig. 1A #77), the isolating apparatus comprising: 
an immersion portion (Fig. 1A #74) that is embodied for temporary immersion into the suspension (Col. 10 lines 47-51, 66-67); 
a guidance apparatus (Fig. 1A #73) extending along a guidance path (Fig. 1A, vertical axis of #73); 
a magnet arrangement (Fig. 1A, Fig. 1B #72) that is guided by the guidance apparatus (Fig. 1A, Fig. 1B #73) shiftably between an active position located closer to the immersion portion (Col. 10 lines 15-18) and an inactive position located along the guidance path farther from the immersion portion (Col. 10 lines 21-27), so that a magnetic field in the region of the immersion portion is modifiable by 
a drive apparatus by means of which the magnet arrangement is drivable to move at least in a direction between the active position and the inactive position (Col. 10 lines 28-30), 
wherein the drive apparatus is non-physically drive-force-transferringly coupled to the magnet arrangement by way of a force field (Col. 10 lines 28-30) and/or a fluid.
Regarding claim 2, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a sheath (Fig. 1A #69) that surrounds the magnet arrangement (Fig. 1A #72) orthogonally to the guidance path (Fig. 1A #73) radially externally at least in the active position (Fig. 1A #69), and along the guidance path (Fig. 1B #73) on the side facing away from the inactive position (Fig. 1B #69). 
Regarding claim 3, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein a longitudinal end of the sheath (Fig. 1A #69 bottom) located closer to the active position of the magnet arrangement (Fig. 1A #72), constituting an immersion longitudinal end (Fig. 1A #78, 73, 69, 74), forms the immersion portion of the isolation apparatus (Col. 10 lines 7-8).
Regarding claim 4, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus comprising a coupling arrangement that is coupled at a first coupling point (Fig. 2 #86 coupled to #81), constituting a guidance coupling point, to the guidance apparatus (Fig. 2 #81).
Gombinsky et al. teaches another embodiment where a coupling arrangement is embodied at a second coupling point (Fig. 3A #86 coupled to #94), different from the first coupling point and constituting an apparatus coupling point, for detachable coupling to a pipetting channel of a pipetting apparatus (Col. 11 lines 44-53). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus. 
Regarding claim 5, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69 top) is secured, on the guidance apparatus (Fig. 1A #73) and/or on the coupling arrangement, 
further comprising a sheath (Fig. 1A #69) that surrounds the magnet arrangement (Fig. 1A #72) orthogonally to the guidance path (Fig. 1A, vertical axis of #73) radially externally at least in the active position (Col. 10 lines 4-8, Fig. 1A), and along the guidance path (Fig. 1B, vertical axis of #73) on the side facing away from the inactive position (Fig. 1B, #69 is on lower side of #73 and facing away from magnet #72). 
Regarding claim 6, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance apparatus (Fig. 1A #73) comprises a guidance tube (Fig. 1A, walls of #73) that guides the magnet arrangement for shifting between the active position and inactive position (Col. 10 lines 15-27). 
Regarding claim 7, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance tube (Fig. 1B walls of #73) surrounds the magnet arrangement (Fig. 1B #72) radially externally (Fig. 1B, walls of #73 surround #72 radially externally) with reference to a tube axis coincident with the guidance path (Fig. 1B, vertical axis of #73). 
Regarding claim 8, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the magnet arrangement (Fig. 1B #72) comprises a sealing arrangement that seals against the inner wall (Col. 10 lines 10-14) of the guidance tube (Fig. 1B walls of #73) and divides the volume enclosed by the guidance tube into an actuation volume closer to the inactive position (Fig. 1B, volume between #78 and #73) and a displacement volume closer to the active position (Fig. 1A, lack of volume between #78 and #73). 
Regarding claim 9, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a piston (Fig. 1A #71), connected to the magnet arrangement (Fig. 1A #72) for motion 
Regarding claim 11, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance apparatus (Fig. 1A #73) directly guides the piston (Fig. 1A #71) and the piston rod (Fig. 1A #75) to move along the guidance path (Fig. 1A, vertical axis of #73). 
Regarding claim 13, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the sheath (Fig. 1A #69) radially externally surrounds the guidance tube (Fig. 1A walls of #73); 
wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69) is secured, detachably, on the guidance apparatus (Col. 10 lines 7-8) and/or on the coupling arrangement. 
Gombinsky et al. teaches another embodiment with a gas-conveying conduit (Fig. 4A #106) that terminates in the displacement volume of the guidance tube (Fig. 4A, volume within #100 and below #105) being embodied radially between the guidance tube and the sheath (Fig. 4A #106 extends through radial distance of wall of #100 and gas flows down to sheath #110) and optionally between the coupling arrangement and the sheath (Fig. 4A #106 between #102 and #110). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus.
Regarding claim 14, Gombinsky et al. (US 6409925) teaches another embodiment for a magnetic isolating apparatus wherein the guidance tube (Fig. 4A, walls of #100) comprises, in its end region located closer to the active position (Fig. 4A walls of #100 located closer to #110), in particular at its longitudinal end located closer to the active position, openings passing radially through the guidance tube (Fig. 4A #106). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would 
Regarding claim 15, Gombinsky et al. (US 6409925) teaches another embodiment for a magnetic isolating apparatus wherein the coupling arrangement comprises a connecting conduit (Fig. 4A #103) that fluid- and pressure-transferringly (Col. 12 lines 12-17) connects the apparatus coupling point (Fig. 4A #102 would couple with frame #86 if consistent with other embodiments) to the volume enclosed by the guidance tube (Fig. 4A volume enclosed by #100), in particular to the actuation volume (Fig. 4A volume enclosed by #100 and above #105); 
further comprising a coupling arrangement that is coupled at a first coupling point (Fig. 4A #102), constituting a guidance coupling point (Fig. 4A #102 couples #100 and #103), to the guidance apparatus (Fig. 4A #100), and is embodied at a second coupling point (Fig. 4A #105), different from the first coupling point and constituting an apparatus coupling point (Col. 12 lines 4-9) to create a vacuum force. 
An additional embodiment for a magnetic isolating apparatus teaches applying a vacuum force in a detachable coupling (Col. 7 lines 16-23) to a pipetting channel of a pipetting apparatus (Col. 5 lines 58-67). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus.
Regarding claim 16, Gombinsky et al. (US 6409925) teaches another embodiment of a magnetic isolating apparatus wherein a holding apparatus (Fig. 4B #104), in particular a holding magnet or a soft-magnetic holding component (Col. 12 lines 9-10), which holds the magnet apparatus (Fig. 4B #109) in the inactive position (Fig. 4B, position shown), is provided in the region of the inactive position in particular on the guidance apparatus (Fig. 4B, walls of #100) and/or on the coupling arrangement. Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a 
Regarding claim 17, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a control magnet arrangement (Fig. 2 #85) whose magnetic field in the region of the guidance path is modifiable (Col. 11 lines 5-19). 
Regarding claim 18, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the control magnet arrangement encompasses a switchable electromagnet (Col. 11 lines 12-19). 
Regarding claim 19, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a base body (Fig. 2 #86) that is coupled to the guidance apparatus (Col. 11 lines 26-31). 
Regarding claim 20, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the control magnet arrangement (Fig. 2 #85) is provided on the base body (Fig. 2 #86). 
Regarding claim 21, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a container (Fig. 1A #77) embodied for reception of the suspension (Col. 10 lines 20-24) and/or a container carrier (Fig. 2 #82) embodied for reception of the container, the control magnet arrangement (Fig. 2 #85) being provided on the container and/or on the container carrier (Fig. 2 #85 on frame #86 which is on well arrangement #82). 
Regarding claim 23, Gombinsky et al. (US 6409925) teaches another embodiment of a magnetic isolating apparatus wherein the drive apparatus encompasses a pipetting apparatus (Col. 11 lines 37-39, 45-53). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus.
Regarding claim 24, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69, top) is secured, detachably, on the guidance apparatus (Col. 10 lines 7-8) and/or on the coupling arrangement; 
further comprising a sheath (Fig. 1A #69) that surrounds the magnet arrangement (Fig. 1A #72) orthogonally to the guidance path(Fig. 1A, vertical axis of #73)  radially externally at least in the active position (Col. 10 lines 4-8, Fig. 1A), and along the guidance path (Fig. 1B, vertical axis of #73) on the side facing away from the inactive position (Fig. 1B, #69 is on lower side of #73 and facing away from magnet #72).
Regarding claim 25, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the base body (Fig. 2 #86) includes a coupling arrangement that is coupled at a first coupling point, constituting a guidance coupling point (Fig. 2 #86 coupled to #81), to the guidance apparatus (Fig. 2 #81). 
In a separate embodiment, Gombinsky et al. teaches a magnetic isolating apparatus wherein the base body (Fig. 3A #86) includes a coupling arrangement which is embodied at a second coupling point, different from the first coupling point and constituting an apparatus coupling point (Fig. 3A #86 coupled to #94), for detachable coupling to a pipetting channel of a pipetting apparatus (Col. 11 lines 44-53). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gombinsky et al. (US 6409925) in view of Tuunanen et al. (US 5647994).
Regarding claim 10, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus, wherein a piston rod (Fig. 1A #75) that connects the piston (Fig. 1A #71) and the magnet arrangement (Fig. 1A #72) for motion together is arranged above the piston and the magnet arrangement. 
Gombinsky et al. lacks teaching a piston rod arranged between the piston and magnet arrangement. 
Tuunanen et al. (US 5647994) teaches a magnetic isolating apparatus, wherein a piston rod (Fig. 7 #16’) that connects the piston (Fig. 7 #6.1) and the magnet arrangement (Fig. 7 #17) for motion together (Col. 4 lines 14-17) is arranged between the piston and the magnet arrangement (Fig. 7 #16’ between #6.1 and #17). Tuunanen et al. explains that when the piston (Fig. 7 #6.1) above the piston rod (Fig. 7 #16’) is raised, it will create suction or pressure within a pipette jet (Fig. 7 #3.1) to draw in liquid while also adjusting the magnet arrangement within the pipette (Col. 4 lines 17-27). The benefit to the magnet arrangement being able to remain within the center of a pipette as opposed to above, is that the magnetic attraction is able to act directly within a suspension, resulting in a more effective isolation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gombinsky et al. (US 6409925) to include the piston rod arranged between the piston and the magnet arrangement as taught by Tuunanen et al. (US 5647994) in order to create a vacuum force in a pipette while simultaneously allowing the magnet arrangement to be adjusted within the pipette, resulting in a more effective isolating apparatus. 
Regarding claim 12, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance apparatus (Fig. 1A #73) comprises a guidance tube (Fig. 1A walls of #73). 

Tuunanen et al. (US 5647994) teaches a magnetic isolating apparatus, wherein a magnet arrangement (Fig. 1 #4) is located, in any operating position, axially outside a guidance tube (Fig. 1 #8) with reference to the tube axis of the guidance tube (Fig. 1 vertical axis of #8). Tuunanen et al. explains that the magnet arrangement (Fig. 1 #4) may be positioned outside a guidance tube (Fig. 1 #8) so that separation of magnetic particles may occur within the guidance tube, and the separated magnetic particles may remain adhered to the guidance tube even if the solution is removed (Col.3 lines 30-40). Tuunanen et al. states that this type of separation (Col. 2 lines 32-39), is simpler, quicker and more complete than other methods (Col. 2 lines 60-64). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gombinsky et al. (US 6409925) to include the magnet arrangement being located axially outside a guidance tube as taught by Tuunanen et al. (US 5647994) in order to have a simpler, quicker and more complete separation of particles. 
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gombinsky et al. (US 6409925) in view of Zobel et al. (US 2006/0269385). 
Regarding claim 22, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising the container carrier (Fig. 2 #82) that comprises a receiving recess for reception of a container portion (Col. 10 lines 60-65). 
Gombinsky et al. lacks teaching the control magnet arrangement being provided on the container carrier so as to surround the receiving recess, and/or being provided below a placement surface on which the container, received on the container carrier, stands as intended on the container carrier.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gombinsky et al. (US 6409925) to include the magnet control arrangement being provided below a container carrier as taught by Zobel et al. (US 2006/0269385) in order to provide control from another location to more accurately separate the magnetic particles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.K.D./Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655